Citation Nr: 0507820	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  99-17 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural History

The veteran had active service from April 1968 to December 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

In May 1998, the RO received the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  A January 1999 rating decision denied the 
veteran's claim.  The veteran disagreed with the January 1999 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 1999.  

This case was before the Board for the first time in December 
2000, when it was remanded to the RO for further development.  
In its December 2000 remand, the Board noted that the case 
had been developed as a one issue claim, namely entitlement 
to service connection for a chronic acquired psychiatric 
disability, to include PTSD.  The Board determined that 
service connection for PTSD was a separate issue.  The 
additional development required by the Board was completed 
and the matter was returned to the Board.  

Service connection for PTSD was denied by the Board in July 
2004.  The remaining issue, entitlement to service connection 
for a chronic acquired psychiatric disorder other than PTSD, 
was again remanded for further development.  That development 
has been completed and the matter has now been returned to 
the Board.  




FINDING OF FACT

The medical evidence of record indicates that the veteran's 
current psychiatric disability is related to in-service 
stressful events and reports of depression during service.  


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disability.  In essence, he contends that 
noncombat stressors encountered during active duty caused 
chronic acquired psychiatric disabilities.  More 
specifically, the veteran asserts that participation in 
military burial detail; receipt of a series of rabies shots 
following contact with a rabid dog; ongoing lack of access to 
a weapon while serving in Vietnam; and the end of his 
marriage during service caused him to manifest symptoms of 
depression and worry during service from which he continues 
to suffer.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that although the 
veteran's claim was filed in May 1998, prior to the enactment 
of the VCAA, the veteran was notified by the April 2004 SSOC 
and July 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, a letter was sent to the veteran in 
August 2002 which was specifically intended to address the 
requirements of the VCAA.  In particular, the August 2002 
letter from the RO explained in detail the evidence needed to 
substantiate a claim for service connection.  Crucially, the 
August 2002 letter specifically notified the veteran that 
evidence of in-service disease or injury, a current 
disability, and medical nexus between the two would be 
required for his service connection claim to be successful.  
Therefore, the August 2002 letter, along with the April 2004 
and December 2004 SSOCs, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts" to get " . . . medical records, 
employment records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its August 2002 letter that he 
was responsible to provide the "name..[and] address of the 
person or agency who has [the records and the]approximate 
time frame covered" for any additional records that the 
veteran wished to have added to his claim.  The veteran was 
also informed that he was responsible to sign a release to 
give VA the authority to request documents.  

The August 2002 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [August 2002 letter, 
pages 1, 2, 3.]
  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2002 letter directed the 
veteran to tell VA "about any additional information or 
evidence" that would support the claim.  The Board believes 
that the VCAA notice provided by the RO complied with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

The Board notes that the August 2002 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The claim was next adjudicated in April 
2004, after the expiration of that one year period.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in January 1999).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
  
As explained above, after the enactment of the VCAA the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  The veteran's claim was readjudciated by 
the agency of original jurisdiction in April 2004.  
Therefore, there is no prejudice to the veteran with respect 
to the timing of the VCAA notice, because VCAA notice could 
not have been provided prior to the initial adjudication of 
his claim by the RO and there has been subsequent 
readjudication of the claim by the RO.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  




Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, VA medical records and private medical records.  In 
addition, the RO requested additional evidence and stressor 
clarification from the veteran.  Based upon the veteran's 
responses regarding his in-service stressors the RO then 
contacted the United States Armed Services Center for 
Research of Unit Records (USASCRUR); a copy of the USASCRUR 
report has been associated with the veteran's VA claims 
folder.  During the course of the claim, the RO provided the 
veteran with VA Compensation and Pension (C&P) examinations 
in October 1998 and again in March 2004.  A medical nexus 
opinion was also obtained in July 2004.  

In his March 1999 NOD the veteran asserts that he had 
received treatment at the Topeka VAMC in 1989 in a 
detoxification program.  He further indicated that he left 
before obtaining a consultation with a psychiatrist.  In July 
2003, the veteran was sent a letter requesting information 
concerning this episode, including dates and any psychiatric 
treatment that he might have received.  The claims file does 
not contain a response to that request from the veteran.   In 
any event, the veteran does not appear to be asserting that 
his 1989 contact with the Topeka VAMC is relevant to the 
current claim.  As a practical matter, the only information 
which would be pertinent would be a medical nexus opinion 
which linked the veteran's psychiatric disability to his 
service; and the veteran specifically indicated that he left 
the program before being examined by a psychiatrist.  Thus, 
there is no realistic basis for concluding that the 1989 VAMC 
detoxification report would reveal any additional information 
which would be useful to the Board's decision.  Cf. Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran and his representative were informed of the right to 
a hearing and were presented several options for presenting 
personal testimony; the veteran indicated in his substantive 
appeal that he did not want a BVA hearing, and he did not 
request a hearing before the RO.  See 38 C.F.R. § 3.103 
(2004).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Factual Background

The veteran's service personnel records confirm service in 
the Republic of Vietnam between December 1968 and December 
1969.  

The service medical records indicate that the veteran 
received rabies shots in November and December 1969.  A 
February 2004 report from USASCRUR confirms that the 
veteran's unit provided military funeral services.  The 
veteran's service medical records are silent as to any 
reference to treatment for mental health issues.  The veteran 
reported feelings of depression and worry in the medical 
history given incident to his December 1969 separation 
examination.  No psychiatric diagnosis was rendered.

There is no pertinent evidence for decades after the veteran 
was separated from military service.  A May 1999 letter and 
treatment records from a private psychologist, R.J.S., PhD. 
indicates that Dr. R.S. began treating the veteran in 
November 1991.  Dr. R.S. reports that the veteran's primary 
diagnosis was dysthmia and further opined that the veteran 
had survivor guilt based on his lack of exposure to combat.  
Dr. S. concluded that the veteran's in-service experiences, 
specifically the end of the veteran's marriage during 
service, his exposure to the rabid dog and his survivor guilt 
caused the adjustment issues which the veteran continues to 
experience and which manifest as depression and obsessive 
compulsive disorder (OCD).  July 2003 treatment records from 
Dr. R.S. indicate that the veteran's primary diagnosis is 
dysthmia with additional diagnoses of PTSD and OCD.  

In March 2004 the veteran was referred for a VA examination 
and nexus opinion.  The examiner, S.G.O., PhD, reviewed the 
veteran's claims folder and diagnosed the veteran with major 
depression, OCD, mixed personality disorder (avoidant and 
schizoid), and PTSD.  Dr. S.O. concluded that it was less 
likely than not that the veteran's PTSD was caused by the 
veteran's identified in-service stressors.  He did not at 
that time offer an opinion relative to other psychiatric 
disorders.  He did, however, note that the veteran reported 
that his exposure to a rabid dog and assignment to a burial 
detail in service caused him psychological stress.  

As was noted in the Introduction, service connection of PTSD 
was denied by the Board in July 2004.  The Board remanded the 
remaining issue, entitlement to service connection for a 
psychiatric disability other than PTSD, for additional 
development, specifically to obtain medical nexus opinion.  
Dr. S.O. was thereupon asked to provide a nexus opinion 
concerning the veteran's other psychiatric disorders.  Dr. 
S.O. confirmed his prior diagnoses of major depression and 
OCD .  Dr. S.O. concluded that the veteran's depression 
"probably" was exacerbated by the veteran's survivor guilt 
and other in-service experiences indicated in the March 2004 
report.  Dr. S.O. concluded that he could not definitively 
state that the veteran's depression and OCD were or were not 
related to service or the veteran's reports of depression and 
worry and in service.  

Analysis

The veteran is seeking service connection for an acquired 
psychiatric disability other than PTSD.  His essential 
contention is that this condition is related to in-service 
psychological stress which included survivor guilt, fear of 
being in a war zone, contact with a rabid dog and the end of 
his first marriage which he attributes to service.  

In the interest of clarity, the Board will apply the Hickson 
analysis to this issue.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus. See 
Hickson, 12 Vet. App. at 253.  

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with 
depression and OCD.  [A was discussed in the law and 
regulations section above, service connection may not be 
granted for personality disorders; see Winn.]  Hickson 
element (1) is therefore satisfied to that extent.  

Turning to element (2), in-service incurrence of disease or 
injury, the Board notes that the veteran's service medical 
records are absent any reference to mental health treatment 
during service.  However, the veteran reported feelings of 
worry and depression on his December 1969 report of medical 
history which was completed incident to separation.  It is 
now well established that while a lay person without medical 
training, such as the veteran, is competent to report his 
symptoms, a lay person is not competent to opine on medical 
matters such as diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the 
veteran's report of depression in and of itself is not 
sufficient to establish in-service incurrence of disease.  
Therefore, in-service incurrence of disease is not met.  

Turning to in-service incurrence of injury, the veteran's 
self-report of feelings of depression or excessive worry do 
indicate that the veteran suffered some sort of psychological 
stress in service.  Additionally, the veteran has reported 
experiencing psychological stress relating to survivor's 
guilt, stress of participating in a burial detail and stress 
relating to contact with a rabid dog while in Vietnam.  As 
indicated in the Factual Background set out above, the 
veteran's service records document his participation in 
burial details and his need for rabies shots during service.  
Accordingly, Hickson element (2), in-service incurrence of 
injury has been met.  

Finally, the Board turns to Hickson element (3), medical 
nexus.  Although the veteran was accorded VA examinations in 
October 1998 and July 2004, neither examiner supplied a nexus 
opinion with respect to psychiatric disabilities other than 
PTSD.  However, there is of record a May 1999 nexus opinion 
from the veteran's private psychologist and the July 2004 
nexus opinion from the VA examiner.  The VA examiner 
ultimately concluded that although he could not attribute the 
veteran's psychiatric disability to the psychological stress 
he encountered in service, Dr. O. also declined to find that 
the veteran's psychiatric disability was not related to 
service.  As such, the July 2004 nexus opinion is neither for 
or against the veteran's claim.  Although it does not relate 
the syndrome to service, Dr. O. specifically avoided relating 
the veteran's disability to factors other than service.  

Turning to the July 1999 opinion of the private psychologist, 
Dr. S. detailed the psychological stress the veteran reported 
to have suffered in service. Dr. S. determined that the in-
service events which the veteran found stressful caused his 
ongoing depression and OCD.  There is no specific evidence to 
the contrary.  
Hickson element (3), medical nexus, has been met and thus all 
three elements have been satisfied.  

In summary, for the reasons set out above, the Board 
concludes that veteran has met the criteria for service 
connection of a psychiatric disability other than PTSD, 
specifically depression and OCD.    


ORDER

Service connection for depression and obsessive compulsive 
disorder is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


